           Case 1:19-mj-00266-DAR Document 43 Filed 01/22/21 Page 1 of 2

                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                             )
                                                      )
                               Plaintiff;             )
                                                      )
                        v.                            )       Case No. 19-mj-266 (DAR/GMH)
                                                      )
 ANDREW ROBERTSON,                                    )
                                                      )
                               Defendant.             )



   JOINT MOTION TO CONTINUE PRELIMINARY HEARING/STATUS HEARING

       Defendant, Andrew Robertson, through undersigned counsel, and the Government,

through Assistant United States Attorney Kathryn Rakoczy, respectfully requests that the

January 25, 2021 Preliminary Hearing/Status Hearing in this case be continued approximately 45

days. In support of this request, the Defendant states:

       1. The Defendant’s Preliminary Hearing/Status hearing is presently scheduled for January

25, 2021. The Government has extended a pre-indictment plea offer to the Defendant. The

Defendant would like additional time to discuss the plea offer with undersigned counsel. The

Defendant therefore requests that the Court continue the Preliminary Hearing/Status Hearing for

approximately 45 days, preferably to a date after March 8, 2021.

       2. The Government, per Assistant United States Attorney Kathryn Rakoczy, joins in this

request.

       3. The Defendant further requests, based on the above representations, that the time

period from January 25, 2021, until the next scheduled hearing in this matter be excluded under

the Speedy Trial Act.

       4. In the event the Court grants this Motion, the parties will contact the Court’s

courtroom deputy to schedule the next hearing in this case.



                                                      Respectfully submitted,
Case 1:19-mj-00266-DAR Document 43 Filed 01/22/21 Page 2 of 2

                                 A.J. Kramer
                                 Federal Public Defender

                                        /s/


                                 David W. Bos
                                 Assistant Federal Public Defender
                                 625 Indiana Ave., N.W., Suite 550
                                 Washington, D.C. 20004 (202)
                                 208-7500, ext. 118
